United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 01-1269
                                     ___________

Kelvin Ray Love,                      *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
L. Andrews, Accountant Tech., East    *
Arkansas Regional Unit, ADC,          *      [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                           Submitted: May 17, 2001
                               Filed: May 22, 2001
                                   ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Arkansas prisoner Kelvin Love appeals from the district court’s1 28 U.S.C.
§ 1915A(b)(1) dismissal of his 42 U.S.C. § 1983 complaint. Love argues the district
court erred when it dismissed his complaint without issuing a summons and allowing
him to amend his complaint after he had paid the initial partial filing fee. However, the


      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District
of Arkansas.
district court may at any time dismiss a case for failure to state a claim,
“[n]otwithstanding any filing fee, or any portion thereof, that may have been paid”
see 28 U.S.C. § 1915(e)(2), and need not allow a prisoner to amend his complaint prior
to dismissal, see Christiansen v. Clarke, 147 F.3d 655, 658 (8th Cir.), cert. denied, 525
U.S. 1023 (1998). Upon de novo review, see Cooper v. Schriro, 189 F.3d 781, 783
(8th Cir. 1999) (per curiam), we agree that Love’s complaint failed to allege a
constitutional violation.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-